CONTRAT D'AMODIATION

ENTRE

LA GENERALE DES CARRIERES ET DES MINES 5.4,

BETA MINING SARL

RELATIF

AUX DROITS MINIERS ATTACHES AU PERIMETI RE DE SIX (6) CARRES COUVERTS
PAR LE PERMIS D'EXPLOIT. ATION (PE) 540
DE GECAMINES S.A.

N° 1929/7902/s6/6c/2021

DECEMBRE 2020

CONTRAT D'AMODIATION
LENIRAT D'AMODIATION

419, Boulevard Kamanyola, à Lubumbashi, Commune de Lubumbashi, Ville de Lubumbashi,
Province du Haut-Katanga, République Démocratique du Congo, « RDC », représentée aux
fins des présentes par Monsieur Albert Yuma Mulimbi, Président du Conseil
d'Administration, et Monsieur Sama Lukonde Kyenge Jean-Michel, Directeur Général, ci-
après dénommée « Gécamines » ou l'« Amodiant », d'une part ;

et

“LA Société BETA MINING, société à responsabilité limitée, en abrégé « BM SARL >, au

capital social de 4.875.000 CDF, immatriculée au Registre du Commerce et du Crédit

Mobilier de Lubumbashi sous le numéro CD/LSH/RCCM/18-B-00194, Identification

Nationale 6-403-N343186G, Numéro d'Tmpôt A1816233Q et dont le siège social est situé

au n° 38A, avenue Citoyenne Mobutu, Commune de Lubumbashi, Ville de Lubumbashi,

Province du Haut-Katanga, République Démocratique du Congo, représentée aux fins des

présentes par Monsieur FENG YUJUN, Gérant, dûment habilité pour ce faire, ci-après

dénommée « BM », d'autre part ;

Ci-après dénommées collectivement « Parties » et individuellement « Partie » È

PREAMBULE

A) Attendu que Gécamines est titulaire exclusif du Permis d'Exploitation (PE) 540 auquel
se rapporte le présent Contrat d'Amodiation dont copie du certificat d'exploitation en
annexe 1 ;

B) Attendu que Gécamines et SOCOMIACOP avaient signé en date du 12 décembre 2018,
le contrat de recherches n° 1782/9319/SG/GC/2018 (« Contrat de Recherches »)
relatif à l'exécution des travaux de recherches sur le périmètre de 6 (six) carrés
couverts par le Permis d'Exploitation (PE) 540 de Gécamines pour la mise en évidence
des gisements et la détermination de ses réserves pour une durée de 36 mois :

C) Attendu que par sa lettre n° 002/PR/06/2019 du 13 juin 2019, SOCOMIACOP a
sollicité auprès de Gécamines le transfert de tous ses droits et obligations relatifs au
contrat susmentionné portant sur les 6 (six) carrés couverts par le Permis
d'Exploitation (PE) 540, à la société BETA MINING ;

BM », s'est

>»
>
2
e
LS
[en
|
Fe]
2
@
T
S
El
S
<
o
3
Q
1
El
LJ
,
À
Q
| v$
[ae]
Le]
Li
:
=
a
El
[on
Q
ù
a
[a]
-S
@
ë
[ai
=
e
œ
ii
>
SA
Lu à
FA
£
FA
&

D

Page 2 sur 29
Contrat d'amodiation n° 1929/7902/56/Gc/2021

Ed

E)

F)

6)

Attendu que B.M. a Transmis, par sa lettre n° B.M/GCM/011/2020 du 16 novembre

rentabilité confortable :

Attendu que dans la même lettre, BM. a propose à Gécamines de démarrer
l'exploitation du projet afin de saisir l'effet favorable de l'embellie des cours des
métaux ;

Attendu que, par rapport au Contrat de Recherche, B.M. a levé l'option de conclure avec
Gécamines un contrat d'amodiation conformément à l'article 5.2.(2) :

H) Attendu que Gécamines a, par sa lettre n° 907/DG/20 du 20 novembre 2020, donné ses

1)

J)

K)

L)
IL

avis et considérations sur l'étude de faisabilité Communiquée par B.M. et a estimé
nécessaire que les travaux de recherches se poursuivent dans un délai maximum de 24
Mois, période à l'issue de laquelle les Parties disposeront des réserves certifiées selon
les normes internationales en Vigueur et cerneront correctement l'économie de ce
projet pour l'avantage des Parties :

Attendu que Gécamines a autorisé que B.M. commence l'exploitation du PE 540 à la
Phase I du Projet 540, c'est-à-dire avant la finalisation de l'Etude de Faisabilité
Bancable qui donne la connaissance parfaite des réserves certifiées :

Attendu que l'Amodiant et l'Amodiataire avaient convenu dans le contrat de recherches
d'appliquer au calcul du pas de porte le taux de 165 USD/tCu qui après négociations a
été revu au taux de 100 USD/tCu ;

Attendu que l'Amodiant et l'Amodiataire souhaitent conclure le présent Contrat
d'Amodiation qui conférera tous les droits à l'Amodiataire, prescrits sur le Permis
Amodié, notamment ceux d'exploiter du minerai contenant du cuivre, du cobalt et
d'autres substances associées valorisables ;

Attendu que les Parties se sont accordées sur les conditions de leur collaboration :

EST CONVENU ET ARRETE CE QUI SUIT :

Article 1. INTERPRETATION

1.1 Définitions

Dans le présent contrat d'amodiation, ci-après « Contrat d'Amodiation », sauf s'ils y sont
définis autrement, les termes commençant par une majuscule auront la Signification ci-
dessous. Les définitions données en cet Article seront applicables à la fois à la forme
singulière et plurielle, et notamment les termes :

< Amodiation » signifie un louage, pour une durée déterminée ou indéterminée, sans
faculté de Sous-louage, de tout ou partie des droits attachés à un droit minier,

moyennant rémunération.
17
V4 WE

CLR d Page 3 sur 29
Y 2 LA Contrat d'amodiation n° 1929/7902/S6/6c/2021 A
RL # l

2 {

<Cadastre Minier» où « CAMI» signifie l'entité Publique de la République
Démocratique du Congo responsable notamment de l'enregistrement des droits miniers
et de carrières.

“Date de Signature de l'Amodiation » signifie la date de Signature du présent Contrat
d'Amodiation par les Parties.

« Développement » Signifie, en ce qui concerne le Permis Amodié, les opérations ou les
travaux effectués ayant pour objet ou liés à la préparation de l'Exploitation, y compris
la construction ou l'installation d'un broyeur ou de tous autres équipements utilisés pour
la concentration, le traitement ou autres valorisations des produits minéraux.

< Equivalent Cuivre-Cobalt » signifie l'équivalent économique d'une quantité déterminée
de cuivre en cobalt selon un ratio cuivre-cobalt déterminé par le prix fixé dans la
Déclaration des Ressources et des Réserves de l'Amodiataire établie conformément aux
normes internationales de l'industrie minière et actualisée tous les ans.

< Exploitation » signifie en ce qui concerne le Permis Amodié, les travaux miniers
d'extraction, de production, de traitement, de transport interne, de Manutention, de

Page 4 sur 29
Contrat d'amodiation n° 1929/7902/56/GC/2021

7

2

concentration, de traitement métallurgique, de raffinage et autres, de traitement des
produits et d'aménagement et de restauration du périmètre d'exploitation.

< Exploration » signifie, en ce qui concerne le Permis Amodié, toutes les opérations ou

< Jour Ouvrable » signifie un jour autre que le samedi, le dimanche ou un jour férié
légal en République Démocratique du Congo.

< LIBOR » signifie le Taux de Fixation des Intérêts pour les dépôts (Interest
Settlement Rate for deposits) en Dollars américains (USD) de l'Association des
Banquiers Britanniques par période de trois (3) mois, tel qu'affiché sur la page
appropriée de l'écran Reuters à partir de onze (11) heures, deux (2) Jours Ouvrables
avant chaque échéance de paiement de la redevance. Si la page est remplacée ou si le
service cesse d'être disponible, l'Amodiataire et l'Amodiant (tous deux agissant
raïsonnablement) doivent convenir d'une autre page où d'un service affichant le taux
approprié.

< Mt/Cuivre » signifie un million de tonnes de cuivre.

“ Obligations environnementales et sociales » signifie liens de droit en vertu desquels
tout opérateur minier est contraint d'assumer vis-à-vis de l'Etat en vue de la
réhabilitation de l'environnement et de l'amélioration du bien-être des communautés
locales affectées par les activités des projets miniers.

< Opérations » signifie l'Exploration, le Développement, et l'Exploitation du Permis
Amodié ainsi que la gestion et la commercialisation des Produits.

«Permis Amodié » signifie le permis d'exploitation couvrant le périmètre des 6 (six)
carrés du PE 540 contenant des gisements, y compris les droits qui y sont attachés, et
amodié par l'Amodiant à l'Amodiataire conformément au présent Contrat d'Amodiation.
«Phase 1 du Projet PE 540» signifie la première phase d'exploitation proposée par
B.M. dans son étude de préfaisabilité transmise à Gécamines en date du 16 novembre
2020 basée sur la portion de 8.500 +Cu/an.

«Phase 2 du Projet PE 540» signifie la phase complémentaire d'exploitation issue de
l'étude de faisabilité concernant la poursuite des travaux de recherches sous le couvert
du Contrat de recherches.

«Polygone Amodié » ou « Périmètre Amodié » signifie l'espace amodié du PE 540 qui se
présente sous la forme d'un polygone composé de carrés entiers contigus.

«Produits» signifie tous les produits finis provenant de l'exploitation de minerai de
cuivre, de cobalt et/ou d'autres substances associées valorisables, sur le Permis modié,

la,

Page 5 sur 29
Contrat d'amodiation n° 1929/7902/S6/6C/2021
Y compris les concentrés cupro-cobaltifères, les cathodes de cuivre et de cobalt et, le
cas échéant, le cuivre à haute teneur.

< Programme » signifie une description raisonnablement détaillée des Opérations à

conduire et des objectifs à poursuivre par l'Amodiataire pendant une période donnée à
déterminer, au cours de la Période d'Exploration et de la Période de Développement.

< Réserves Prouvées » a le sens qui est attribué à « Proved Reserves » dans le Code

1.2.Interprétation

12.1 Le «niveau de minéralisation» dans le Permis Amodié sera déterminé
conformément aux méthodes et à la terminologie du Code JORC :

1.2.2 La référence à «une quantité de cuivre où au Cuivre » concernant le Permis
Amodié inclura également l'Equivalent Cobalt-Cuivre, notamment en ce qui
concerne la détermination :

(i) de la base pour le calcul du montant de pas de porte à payer par
l'Amodiataire ;

(ii) de la quantité totale de minerai que contient ou contiennent le où les
gisement(s) mis en évidence sur l'ensemble du Polygone Amodié. Cette
quantité sera couverte par le présent Contrat d'Amodiation qui pourra être
remplacé, le cas échéant et après accord des Parties, par Un contrat de
cession.

12.3 Les «normes internationales de l'industrie minière» ou les « normes de
l'industrie » se réfèrent aux normes généralement applicables dans l'industrie
minière internationale, ce qui comprend, le cas échéant, la Charte et les Dix
Principes du Développement Durable du Conseil International des Mines et des
Métaux (ICMM).

1.24 Les références à :

* Une personne incluent toute société, tout partenariat, ou toute association
Sans personnalité morale (disposant, ou non, d'une personnalité juridique
distincte) ;

* une société incluent toute société, société commerciale, ou personne morale,

où qu'elle soit constituée : et

Le } toule référence de ce iype sera interprétée de manière à inclure les
personne ou

Successeurs, cessionnaires ou ayants droit autorisés de cett

Page 6 sur 29
Contrat d'amodiation n° 1929/7902/S6/GC/2021
Article 2.
2.1
211

2.1.2

213

2.2
ee

2:2:2

/

LE

société, et toute référence aux représentants d'une personne ou d'une société
se rapportera à ses dirigeants, salariés, conseils juridiques où autres
conseillers professionnels, Sous-traïtants, agents, avocats et autres
représentants dûment autorisés.

PRINCIPES GENERAUX

Objet

L'objet du présent Contrat d'Amodiation est d'accorder une amodiation à
l'Amodiataire sur les droits miniers attachés au Permis Amodié,
conformément à la Réglementation Minière applicable.

Cette amodiation, accordée par l'Amodiant à l'Amodiataire, comporte le droit
exclusif et total d'effectuer sur le périmètre du PE 540 tel que délimité sur
le plan en annexe 2 du présent Contrat d'Amodiation, tous travaux
d'Exploration, de Développement et d'Exploitation et de disposer, en toute
propriété et liberté, des Produits qui en sont extraits, dans le respect des
dispositions de la Réglementation Minière, dans la limite de l'exploitation
effective de minerai sur l'ensemble du périmètre couvert par le Permis
Amodié.

Les Parties reconnaissent que les droits d'Exploration, de Développement et
d'Exploitation accordés à l'Amodiataire au titre du présent Contrat
d'Amodiation concernent le cuivre, le cobalt et d'autres substances

valorisables.

Durée

Date d'Entrée en Vigueur de l'Amodiation

Le présent Contrat d'Amodiation et les droits découlant des présentes
entreront en vigueur, entre les Parties après son enregistrement par le
CAMT conformément aux dispositions de l'article 179 du Code Minier en
application de l'article 4.1 ci-dessous, étant entendu que, dans tous les cas,
cette date sera postérieure à la date de Signature du présent Contrat
d'Amodiation (la « Date d'Entrée en Vigueur de l'Amodiation »).

Date d'Expiration de l'Amodiation

Aux fins de la Clause 2.1.2, les Parties reconnaissent que le présent Contrat
d'Amodiation et les droits découlant des présentes resteront en vigueur pour
une durée de quinze (15) ans, renouvelable une fois par tacite reconduction,
pour la même période. Dans tous les cas, avant cette date, le présent Contrat
d'Amodiation peut prendre fin à la première des dates suivantes :

la date à laquelle l'ensemble des Produits résultant de l'exploitation sont

7) L P40)
MES obtenus dans la limite des Réserves Prouvées contenues dos) e minerai
Dee

Page 7 sur 29
Contrat d'amodiation n° 1929/7902/5G/EC/2021

exploité au titre du Permis Amodié (ou l'Equivalent Cuivre-Cobalt et
autres substances associées) : où

(ii) la date à laquelle le Permis Amodié ne pourra plus être ni renouvelé ou ni
prolongé dans toute la mesure permise par la Réglementation Minière (la
«Date d'Expiration de l'Amodiation »),

Article 3.  OPPOSABI REGISTREMENT DU CONTRAT D'AMODIATIO

présent Contrat d'Amodiation, et relatifs au Permis Amodié, demeurent valides et
opposables aux tiers et enregistrés au Cadastre Minier.

Article 4. PAI AMODTANT
4.1 Loyer

411 Taux de loyer
Le taux de loyer mensuel est de 9.000 USD (neuf mille Dollars américains) ou
son équivalent en franc congolais au taux de change en vigueur le jour du
paiement, impôt mobilier compris.
L'Amodiataire ne payera le loyer qu'une seule fois à l'Entrée en Vigueur du
Contrat d'Amodiation pour permettre au CAMI de percevoir le 1 % de la taxe
Pour enregistrement du Contrat d'Amodiation conformément à l'article 179
du Code Minier.
Après ce paiement, le loyer sera compris dans les Royalties.
4.2 Pas de Porte

Au titre de droit d'accès au business avec l'Amodiant, l'Amodiataire paiera à ce

dernier un pas de porte dont le montant est fixé à 8.500.000 USD (huit millions

cinq cent mille Dollars américains), non remboursable, calculé sur la base de

85.000 +Cu au taux de 100 USD/+Cu.

Le paiement se fera de la manière suivante :

- Première tranche : 2.833,33- USD (deux millions huit cent trente-trois mille
trente-trois cents Dollars américains), dans les 5 jours ouvrables de
l'enregistrement du Contrat au CAMI ;

Deuxième tranche : 2.833,33- USD (deux millions huit cent trente-trois mille
trente-trois cents Dollars américains) à payer à la date du premier
anniversaire du paiement de la première tranche ë

Â - Troisième tranche : 2.833,33- USD (deux millions huit cent trente-trois mille
Ph trente-trois cents Dollars américains) à payer à la date du 2°" anniversaire du
” Pi De
/ ; = he
paiement de la première tranche MK,

Page 8 sur 29 PTT
Contrat d'amnodiation n° Man 72
} 70
/
D'ores et déjà les Parties conviennent que le pas de porte additionnel sera calculé
à partir des réserves déterminées dans l'Etude de Faisabilité Bancable sur base du
taux de 100 USD/+Cu.

4.3 Royalties (redevance d'amodiation)

43.1. Taux de Royalties
En contrepartie des droits accordés par l'Amodiant à l'Amodiataire au titre
du présent Contrat d'Amodiation et pour l'utilisation du Permis Amodié,
l'Amodiataire paiera à l'Amodiant les royalties (une redevance d'amodiation)
de 25% (deux et demi pour cent) du Chiffre d'Affaires Brut réalisé
effectivement par l'Amodiataire, impôt mobilier compris.
4.3.2. Fréquence de paiement
Les Royalties sont exigibles trimestriellement dans les quinze (15) jours qui
suivent la réception d'une facture établie par l'Amodiant à compter de la
Date de Commencement de la Production Commerciale.
4.3.3. Relevés et Facturation
Les paiements dus à l'Amodiant par l'Amodiataire, au titre de Royalties,
feront l'objet d'une comptabilisation trimestrielle par l'Amodiutaire
accompagnée des détails pertinents. Les relevés de la production, fournis à
l'Amodiant, seront présumés être faits de bonne foi et corrects, à moins
que, dans les six (6) mois à compter de la date de réception, l'Amodiant ne
formule une objection écrite et introduise une demande, auprès de
l'Amodiataire, en vue d'une rectification.
L'Amodiant établira et enverra une facture trimestrielle originale du
montant de Royalties dues sur la base des relevés qui lui auront été
communiqués par l'Amodiataire.
Sous réserve du droit de contrôle et de vérification des Opérations
prescrit par la Réglementation Minière, l'Amodiant aura la faculté de
procéder, lui-même où par un cabinet d'audit mandaté par lui, à ses frais et
moyennant notification écrite préalable à l'Amodiataire, à tout moment, à un
audit de la production réalisée qui lui permettra de vérifier le calcul de
Royalties dues.
Tous les audits seront réalisés par l'Amodiant, ou le cabinet d'audit mandaté
par lui, pendant les heures de service aux bureaux de l'Amodiataire où tous
les livres et documents nécessaires à un audit de la production devront être
conservés.
Au terme d'un audit, l'Amodiant pourra formuler une objection, par écrit, et
demander l'ajustement des comptes tel que prévu à la présente Clause
gr es L'Amodiataire sera tenu de procéder à un tel ajustement des comptes
© sans délai à compter de la réception de la demande de d'u sauf

É : Page 9 sur 29 TT
2 Contrai d'amodiation Du /

4.3.4.

Article 5.
L'amodiation accordée par le présent Contrat d'Amodiation comprend les droits définis à
l'article 1.1 et 2.1.

Article 6.

6.1.

6.2.

contestation de l'Amodiataire. En cas de désaccord concernant l'ajustement
des comptes, les Parties Pourront entamer une procédure d'arbitrage
conformément à la clause 18.2 ci-dessous.

Paiement

Selon la demande de l'Amodiant, l'Amodiataire procédera au versement de
Royalties dues en Dollars US ou en Francs Congolais en appliquant le taux de
change du jour de paiement au profit d'un compte bancaire de l'Amodiant à
Communiquer formellement à l'Amodiataire.

A la demande écrite de l'Amodiant, le paiement peut se faire en nature.
Pour ce faire, l'Amodiataire livrera à l'Amodiant durant le mois de paiement
concerné, un tonnage de minerais et/ou d'intrants industriels correspondant
au montant de Royalties dues. Le tonnage de minerais à livrer ainsi que leurs
caractéristiques seront déterminés, d'un commun accord, dans un contrat
commercial à conclure au moment de l'opération. Toute dépense
additionnelle résultant du paiement de Royalties à l'Amodiant en nature sera
supportée par l'Amodiataire.

En ce qui concerne les intrants industriels, et pour autant que les conditions
fixées par l'Amodiataire soient compétitives, la livraison sera effectuée
après l'acceptation desdites conditions par l'Amodiant.

DROITS DE L'AMODIATAIRE

DECLARATIONS ET GARANTIES

L'Amodiataire déclare et garantit qu'il a la capacité et le pouvoir de conclure et
d'exécuter le présent Contrat d'Amodiation et que toutes les autorisations requises
ont été obtenues et qu'il est éligible aux droits miniers conférés par le présent
Contrat d'Amodiation, conformément à la Réglementation Minière.

A l'égard du Permis Amodié, l'Amodiant déclare et garantit que :

6.2.1.

6.2.2.
62.8:

Il a la capacité et le pouvoir de conclure et d'exécuter le présent Contrat
d'Amodiation et que toutes les autorisations requises ont été obtenues :

Il est titulaire exclusif du Permis Amodié et des droits qui en découlent ;

Le Permis Amodié n'est soumis à aucune charge, privilège ou sûreté
quelconque en faveur des tiers et ne fait l'objet d'aucune procédure,
revendication ou différend qui pourrait affecter les droits de l'Amodiataire

sur le Permis Amodié ;

4. Aucune notification d'annulation, de retrait, de manquement, d'application de

pénalités, de suspension d'activités ou toute forme de Sanction des autorités

Page 10 sur 29

Controt d'amodiation n° 1929/7902/SG/GC/2021 v
Ÿ D
6.2.5.

Article 7.

congolaises, n'a été reçue où n'est, à sa Connaissance, attendue par
l'Amodiant ; et

A sa connaissance, toute Exploration, Développement où autres Opérations
menées par lui ou pour son compte sur le Permis Amodié ont été exécutés
conformément aux règles de l'art et dans le respect de la Réglementation
Minière applicable.

OBLIGATIONS DES PARTIES

7.1 Obligations de l'Amodiataire

L'Amodiataire assumera ses responsabilités propres résultant de l'article 177 du Code
Minier dans les limites des Droits Miniers Amodiés.

Les principales obligations de l'Amodiataire au titre du présent Contrat d'Amodiation
sont les suivantes :

71

712

71,8

7.14

L'Amodiataire prend à sa charge tous les impôts (droits superficiaires), taxes
et redevances dus à l'Etat tels que prévus dans la Réglementation Minière
relatifs audit Permis d'exploitation qui soient imposables à l'Amodiant
conformément au Code Minier : étant entendu que l'inexécution de cette
obligation donnera le droit à l'Amodiant d'appliquer la clause résolutoire
conformément à l'article 177(a) du Code Minier.

Si l'Amodiataire effectue ces paiements directement, il aura l'obligation de
Soumettre à l'Amodiant les quittances correspondantes dans les 3 jours
suivant leur réception.

L'Amodiataire paiera les Royalties et le Pas de Porte conformément à l'article
4 ci-dessus.

L'Amodiataire s'engage à appliquer toutes les lois et la réglementation
concernant la conduite des Opérations sur le Permis Amodié ; étant entendu
que l'inexécution de cette obligation donnera le droit à l'Amodiant de résilier
le présent Contrat d'Amodiation conformément à l'article 177(b) du Code
Minier.

L'Amodiataire réalisera les investissements nécessaires pour poursuivre
l'Exploration et le Développement du Permis Amodié sur la base des Budgets
et des Programmes et plus généralement conformément aux exigences
minimales de la Réglementation Minière et qui correspondront plus
généralement aux normes internationales de l'industrie minière. Le but
poursuivi par l'exécution des travaux d'Exploration est d'identifier des
Réserves Prouvées de cuivre et/ou de cobalt sur l'ensemble du périmètre du
Permis Amodié.

L'Amodiataire s'engage à prendre toutes les dispositions nécessaires pour
assurer sous sa seule responsabilité, la sécurisation de tout le périmètre
couvert par le Permis Amodié.

Page 11 sur 29
Contrat d'amodiation n° 1929/7902/56/6C/2021

?
716  L'Amodiataire réalisera aussi, conformément à la Règlementation Minière, la
Maintenance et la réhabilitation dans des conditions conformes à la
Réglementation Minière et qui correspondent plus généralement aux normes
internationales de l'industrie minière.

717 Le phénomène « creuseurs clandestins ou artisanaux » dans les sites miniers
au Haut-Katanga étant un Phénomène généralisé, B.M. s'engage avec le
Concours de Gécamines à assurer l'évacuation de toute occupation et activité
illégales sur le périmètre faisant l'objet du Contrat d'Amodiation dans la
mesure où les creuseurs seraient sur terrain avant la prise en main du
périmètre par B.M. Les frais Y afférents seront supportés par B.M. et seront
récupérés au moment de l'exploitation conformément au Contrat
d'Amodiation.

718 L'Amodiataire s'engage à réaliser l'Etude de Faisabilité dans le délai convenu
dans le Contrat de Recherches. Avant l'Exploitation de la Phase 2 du Projet
540, et sauf accord contraire des Parties motivé par le souci de maintenir le
Permis Amodié en vigueur, l'Amodiataire transmettra à l'Amodiant une étude
de faisabilité réalisée conformément à la Règlementation Minière et qui
correspond aux normes internationales de l'industrie minière, ayant au moins
les informations listées à l'annexe 3 (contenu de l'Etude de Faisabilité).

719  L'Amodiataire s'engage à promouvoir le développement social des
Communautés environnantes, selon un cahier des charges à adopter après
concertation avec ces communautés.

7110 L'Amodiataire s'engage à donner à l'Amodiant, par préférence aux tiers,
l'opportunité de prester des services et de livrer des fournitures nécessaires
aux Opérations pourvu que les conditions offertes par l'Amodiant soient
commercialement concurrentielles et soient conformes aux spécifications
requises.

) 7.110. L'Amodiataire accordera à l'Amodiant Sans restriction et selon les mêmes
conditions que celles faites aux autres usagers de l'Amodiataire, le libre
accès et usage des infrastructures routières, fluviales et autres situées à
l'intérieur du périmètre couvert par les Droits Miniers Amodiés.

71.11. L'Amodiataire s'engage à démarrer la Phase 1 du Projet PE 540 par une
implantation d'une usine de production de 8,500 +Cu/an pour un
investissement de 67.117 millions USD soit 7.896 USD/+Cu, sur un horizon de
10 ans de vie de la mine.

7.2. Obligations de l'Amodiant
Les obligations principales de l'Amodiant au titre du présent Contrat
__d'Amodiation sont les suivantes :
go, ©) donner accès à l'Amodiataire à toutes les données, informations, registres

d LAN é et rapports relatifs au Permis Amodié :
Page 12 sur 23
Contrat d'amodiation n° 1929/7902/S6/6c/2021

#

(ii) préparer et déposer une demande d'enregistrement du Contrat
d'Amodiation au CAMI conformément aux dispositions des articies 177 à
179 du Code Minier et des articles 369 et 370 du Règlement Minier dans
les dix jours ouvrables suivant l'entrée en vigueur du contrat à condition
que l'Amodiataire lui fournisse en temps utile toute l'information exacte
requise par l'Article 370 du Règlement Minier, étant entendu que
l'Amodiataire s'engage par le présent Contrat à le faire ;

(iii) sauf négligence ou faute de l'Amodiataire, défendre les Droits Miniers
Amodiés lorsqu'un tiers présenterait des demandes OU introduirait une
action en justice contre l'Amodiant ou l'Amodiataire portant sur ces droits
miniers ; et le défendre en cas de trouble de jouissance et lui apporter
toute son assistance :

(iv) sans préjudice des obligations spécifiques incombant à l'Amodiataire
(telles que définies à l'article rai ci-dessus), soutenir et assister
l'Amodiataire à remplir ses obligations au titre de la Réglementation
Minière congolaise et dans ses relations avec les autorités congolaises,
dans le but de préserver la validité et la conformité du Permis Amodié et
garantir à l'Amodiataire une jouissance paisible pour la réalisation de ses
travaux d'Exploration, de Développement et d'Exploitation ; les Parties
conviennent que l'obligation mentionnée dans le présent paragraphe (iv)
s'entend d'une obligation de moyens ;

(v) sans préjudice des obligations spécifiques incombant à l'Amodiataire
(telles que définies à l'article 7.1 ci-dessus), maintenir le Permis Amodié
pleinement en vigueur, et le renouveler pour la durée maximale autorisée
par la Réglementation Minière congolaise en vigueur avant l'expiration
dudit Permis ;

(vi) accomplir, aux frais exclusifs de l'Amodiataire, toutes autres démarches
administratives requises pour garantir l'opposabilité des droits accordés à
l'Amodiataire au titre du présent Contrat d'Amodiation :

7.3. Obligations Mutuelles
L'Amodiant et l'Amodiataire s'engagent à coopérer pour assurer l'opposabilité du
présent Contrat d'Amodiation, sa validité et le renouvellement immédiat du Permis
Amodié, aux frais de l'Amodiataire.

Article 8. RESILIATION
L'Amodiant aura le droit de résilier le présent Contrat d'Amodiation, sans préjudice de
réclamations en dommages et intérêts, seulement dans l'hypothèse où :

LE

z
di L 2 Page 13 sur 25
A Le Contrat d'amodiation n° 1929/7902/56/6c/2021
=

= !)

#
8.1 L'Amodiant a notifié à l'Amodiataire un Manquement à une obligation de paiement
visée aux articles 7.11 et 7.1.2 et l'Amodiataire n'a pas remédié audit manquement
dans les trente (30) Jours qui suivent cette notification É

82 L'Amodiant a notifié à l'Amodiataire un manquement à l'article 7.13, qui,
conformément à l'article 177 du Code Minier, est susceptible d'avoir des
conséquences financières et administratives préjudiciables pour l'Amodiant et si
l'Amodiataire n'a pas :

8.2.1 remédié audit Manquement dans les quatre-vingt-dix (90) jours qui suivent la
notification : ou

8.2.2 commencé à y remédier dans ledit délai de quatre-vingt-dix (90) jours, étant
entendu que dans cette hypothèse, l'Amodiataire devra continuer à faire tout
effort raisonnable et devra prendre toute mesure appropriée afin de remédier
à ce manquement dans un délai raisonnable après ladite période de quatre-
vingt-dix (90) jours :

83 L'Amodiant a notifié à l'Amodiataire un manquement significatif à une obligation
importante visée aux articles 7.1.4 à 7.1.9 et l'Amodiataire n'a pas :

8.3.1. remédié audit manquement dans les quatre-vingt-dix (90) jours qui suivent la
notification ;

8.3.2. commencé à y remédier dans ledit délai de quatre-vingt-dix (90) jours, étant
entendu que dans cette hypothèse, l'Amodiataire devra continuer à faire
tout effort raisonnable et devra prendre toute mesure appropriée afin de
remédier à ce manquement dans un délai raisonnable après ladite période de
quatre-vingt-dix (90) jours.

Article 9. SUPERVISION
9.1. Droit d'inspection
9.11 Moyennant un préavis donné à l'Amodiataire, l'Amodiant aura, jusqu'à la Date
d'Expiration de l'Amodiation, un droit de surveillance et d'inspection des
travaux de l'Amodiataire effectués sur l'ensemble du périmètre couvert par
le Permis Amodié.
9.1.2 L'Amodiant peut, pour des besoins d'évaluation, prélever des échantillons
des minerais se trouvant sur le périmètre couvert par le Permis Amodié.
9.13 Il est cependant convenu que ni l'Amodiant ni ses agents dûment mandatés
n'ont aucun droit de déplacer des minerais sans l'accord préalable de
l'Amodiataire.
9.2. Comité de suivi
9.2.1 L'Amodiant et l'Amodiataire créeront un comité conjoint dont la composition

47 Anitiale et les missions seront diffusées à la Date d'Entrée en Vigueur de
À L / |
LEZ amor (le « Comité Conjoint »).
fi},

# Page 14 sur 29
à Contrat d'amodiation n° 1929/7902/56/6C/2021

#

9.2.2 L'Amodiataire devra, pendant la Période d'Exploration, communiquer de
façon régulière (au moins à la fin de Chaque trimestre) à l'Amodiant et au
Comité Conjoint les rapports et les résultats des travaux d'exploration. Le
Comité Conjoint pourra examiner et discuter de ces informations à titre
consultatif

9.2.3 Le Comité Conjoint discutera également de tout autre sujet d'importance
Concernant la conduite du Programme de Travaux d'Exploration, y compris
les circonstances dans lesquelles l'Amodiataire requiert le soutien de
l'Amodiant. Le Comité Conjoint communiquera, par écrit avec copie à
l'Amodiant, ses avis relatifs à tous les sujets examinés et/ou discutés avec
l'Amodiataire.

Article 10. PERIO "'EXPLORATION

Les travaux d'exploration se poursuivront sur une période de 24 (vingt-quatre) mois à
dater de l'Entrée en Vigueur du présent Contrat pour disposer des réserves certifiées
selon les normes internationales en Vigueur et cerner correctement l'économie de ce projet
pour l'avantage des Parties jusqu'à la transmission de l'Etude de Faisabilité Bancable. Ces
travaux de recherches se feront concomitamment avec l'exploitation de la Phase 1 du
Projet PE 540. La durée du Contrat de recherches sera conséquemment prolongée.

Article 11. : OBLIGATIONS ENVIRONNEMENTALES ET SOCIALES.

11.1. Etude d'Impact Environnemental et social.

11.11 L'amodiataire déclare par la présente son engagement de mettre en œuvre,
avant la période d'exploitation, une Etude d'Impact Environnemental et social
(EIES) du Projet conformément aux méthodes d'exploitation et de
traitement de minerais à appliquer sur base de l'Etude de Faisabilité des
gisements trouvés.

111.2. L'EIES va consister en la description de l'environnement physique, biologique
et sociologique, tel que prévu par les Code et Règlement Miniers, en :

- identifiant les impacts positifs et négatifs, directs et indirects ou
risques d'impacts des opérations d'exploitation sur l'environnement à
l'intérieur du périmètre et dans la zone avoisinante du périmètre qui sera
affectée par les opérations d'exploitation minière :

- présentant le programme des mesures d'atténuation et de réhabilitation
réduisant ou supprimant tous les impacts négatifs du projet sur
l'environnement.

e Gestion Environnemental et Social.

A Q
Page 15 sur 29 | À
Contrat d'amodiation n° 1929/7902/56/GC/2021 |

1121,

112.2,

11.3.
11.3.1.

113.2.

114.2.

L'amodiataire décrit également le Plan de Gestion Environnemental et Social
(PGES) qui consiste en la mise en œuvre et au suivi du programme des
mesures d'atténuation et de réhabilitation ainsi que le coût et le
financement envisagés par l'ÊTES pour supprimer, réduire et éventuellement
compenser les conséquences dommageables du projet minier sur
l'environnement.

Le PGES a comme objectif l'amélioration, par l'Amodiataire, du bien-être des
communautés locales en mettant en œuvre des programmes de
développement économique et social, et en prévoyant l'indemnisation, la
compensation et la réinstallation des populations en cas de déplacement de
leur milieu d'habitation ou l'indemnisation de tout autre préjudice en lien avec
l'activité minière.

Cahier des charges de responsabilité sociétale.

L'Amodiataire devra élaborer un Cahier des charges de responsabilité
sociétale organisant la mise en œuvre des engagements à la réalisation des
infrastructures et services socio-économiques de base au profit des
communautés locales affectées par les activités du Projet.

Le Cahier des charges de responsabilité sociétale est une obligation donnée
à l'exploitant minier de consulter et de faire participer les communautés
bénéficiaires dans le processus de définition et de mise en œuvre des
projets de développement conformément aux dispositions de la Loi n° 11/009
du 09 juillet 2011 portant principes fondamentaux relatifs à la protection de
l'environnement en matière de consultation publique.

Sûreté financière de réhabilitation.

En exécution de son programme d'exploitation minière, l'Amodiataire doit
mobiliser ou de faire mobiliser des ressources financières pouvant permettre
la réhabilitation du site d'exploitation à sa fermeture (coût de
démantèlement, d'enlèvement et de remise en état des sites après les
travaux d'exploitation).

L'Amodiataire en tant que personne réalisant des opérations de recherches
et d'exploitation minières est tenue d'évaluer le coût total des mesures
d'atténuation et de réhabilitation de l'environnement pour réduire l'impact
de ses opérations et de prévoir la constitution d'une sûreté financière de
réhabilitation de l'environnement.

Page 16 sur 29
Contrat d'amodiation n° 1929/7902/S6/6C/2021

Article 12. PERIODE DE DE ELOPPEMENT

set

+ L'Amodiataire aura le droit de poursuivre les travaux de recherche et toutes autres
activités de développement qu'elle jugera opportuns dans le but d'établir des
Réserves Prouvées et de parvenir à une exploitation économiquement viable du
Permis Amodié contenant du cuivre, du cobalt et/ou d'autres substances
valorisables :

12.2. L'Amodiataire aura le droit de Poursuivre ses activités sur le périmètre du Permis

12.3.

Art

Amodié pendant la Période de Développement sur la base d'un programme de travail,
établi conformément aux normes internationalement admises pour identifier les
Réserves Prouvées et, actualisé au moins annuellement Selon les recommandations
formulées par le Comité Conjoint, et communiqué à l'Amodiant (le « Programme de
Travaux de Développement »),
La Période de Développement commencera à la date d'approbation du premier
Programme de Travaux de Développement par l'Amodiant et l'Amodiataire (la
«Date de Commencement de Période de Développement »). La Période de
Développement sera celle retenue par le Comité Conjoint suivant les
recommandations formulées sur le Programme des Travaux de Développement, (la
«Durée de la Période de Développement »), étant entendu que la Durée de la
Période de Développement peut être prolongée dans les cas suivants :
> en cas de difficulté d'accès au Permis Amodié, dûment notifiée et justifiée par
écrit à l'Amodiant, y compris pour des raisons sécuritaires ou des questions
relatives aux communautés environnantes et/ou à des mineurs artisanaux,
pendant la durée nécessaire pour surmonter ces difficultés ;

en Cas de Force Majeure conformément à l'article 13 :

pendant la durée nécessaire à la résolution d'un litige.

icle 13. CESSION
13.1. Cession des droits et obligations

13.11. Aucune Partie ne pourra céder ses droits et obligations résultant du
présent Contrat d'Amodiation sans le consentement préalable et écrit de
l'autre Partie.

13.1.2. Nonobstant les termes de l'article O, chaque Partie peut céder ses droits
et obligations résultant du présent Contrat d'Amodiation à un Affilié,
étant entendu que ladite cession ne peut intervenir que pour des besoins
légitimes de réorganisation, dûment documentés à l'attention de l'autre
Partie.

13.13. Dans l'hypothèse où cet Affilié cesserait d'être un Affilié, la Partie

2 cédante s'engage à prendre toutes les mesures requises afin de s'assurer

Page 17 sur 29
Contrat d'amodiation n° 1929/7902/S6/GC/2021

13.14.

que cet Affilié lui rétrocède sans délai l'ensemble des droits et
obligations résultant du présent Contrat d'Amodiation.

Les Parties concluront les accords nécessaires et effectueront les
formalités administratives (en particulier auprès du CAMI) pour les
besoins de l'opposabilité de la cession et, le cas échéant, de la
rétrocession.

13.2. Changement de contrôle
13721

9370<e)

13.2.3.

13.2.4.

13:25;

Sans préjudice des stipulations de l'article 13.1, le consentement
préalable de l'Amodiant sera requis en cas de projet de vente ou d'achat
de parts, titres ou de participation dans le capital de l'Amodiataire où de
l'un de ses Affiliés, lorsqu'une telle vente ou un tel achat entraîne,
directement ou indirectement, un changement dans le Contrôle de
l'Amodiataire (la « Transaction Envisagée »).

Ce droit d'agrément est accordé en vue de permettre à l'Amodiant de
déterminer, de manière discrétionnaire, si la Transaction Envisagée est
susceptible d'impacter la capacité de l'Amodiataire d'exécuter ses
obligations au titre du présent Contrat d'Amodiation, ou de manière plus
générale, d'impacter les intérêts de l'Amodiant.

Dans les trente (30) Jours Ouvrables suivant la date à laquelle
l'Amodiataire a eu connaissance du projet de la Transaction Envisagée,
l'Amodiataire devra en avertir l'Amodiant par écrit, cette notification
devant être accompagnée de l'ensemble des informations (i) documentant
de manière complète la Transaction Envisagée et (ii) permettant de
justifier des capacités techniques et financières de l'entité projetant
d'acquérir lesdites parts ou participations dans le capital de
l'Amodiataire ou de son Affilié (la « Notification de la Transaction
Envisagée »).

L'Amodiataire devra, à ses frais exclusifs, communiquer à l'Amodiant
toute information où preuve que l'Amodiant pourrait raisonnablement
requérir de nature à documenter la Transaction Envisagée ou en vue de
déterminer si la Transaction Envisagée est susceptible d'impacter
négativement la capacité de l'Amodiataire d'exécuter ses obligations au
titre du présent Contrat d'Amodiation, ou de manière plus générale,
d'impacter les intérêts de l'Amodiant.

Les Parties conviennent que l'Amodiant ne sera aucunement tenu
d'accorder son consentement à la Transaction Envisagée, étant entendu
que son silence ne pourra valoir acceptation de la Transaction Envisagée.

Page 18 sur 23
Contrat d'emodiation n° 1929/7902/5G/GC/2021
Conformément à l'article 177 du Code Minier, l'Amodiataire S'interdit, pendant
toute la durée du présent Contrat d'Amodiation, de sous-amodier le Permis
Amodié.

Article 14, FORCE MAJEURE

14.1. Si une Partie est affectée Par un Cas de Force Majeure qui empêcherait cette

Partie de remplir tout ou partie de ses obligations au titre du présent Contrat
d'Amodiation, elle en notifiera par écrit l'autre Partie le plus +ôt possible, et
dans tous les cas dans un délai de quinze (15) Jours Ouvrables à compter de la
Prise de connaissance du Cas de Force Majeure, en indiquant avec précision les
Événements constitutifs du Cas de Force Majeure ainsi que la durée estimée de
la suspension de l'exécution des obligations affectées.

14.2.  Nonobstant toute clause contraire, les Parties conviennent que la survenance

d'un Cas de Force Majeure ne pourra”suspendre l'exécution des obligations de
paiement à la charge de l'Amodiataire reprises aux termes de l'article 4.

14.3. La durée de la Période d'Exploration ou de la Période de Développement sera, le

cas échéant, augmentée de la durée du Cas de Force Majeure.

144. Si le Cas de Force Majeure perdure plus de 12 (douze) mois, les deux Parties

)

conviennent de se rencontrer pour analyser la situation et envisager
l'éventualité de trouver une solution commune de la résiliation du Contrat
d'Amodiation s'il n'est arrivé à son terme et ceci, sans aucun devoir ni obligation
de part et d'autre, à l'exception de ceux existant auparavant et non affectés
par la survenance de la force majeure. Chacune des Parties aura le droit de
demander la résiliation du présent Contrat d'Amodiation conformément aux
Stipulations de l'article 18.

Article 15. RESPONSABILITES

15.1. L'Amodiant et l'Amodiataire acceptent la responsabilité solidaire et indivisible

vis-à-vis de l'État conformément aux dispositions de l'article 177 du Code Minier.
L'Amodiataire est, nonobstant toute clause contraire, redevable des impôts,
taxes et redevances dus en vertu du Permis d'Exploitation à compter de la Date
d'Entrée en Vigueur de l'Amodiation.

15.2. Toutefois, en cas de défaillance de l'Amodiataire, l'Amodiant est responsable

Article 16. AUTRES STIPULATIONS

vis-à-vis de l'État, Sous réserve de son droit de recours contre l'Amodiataire
pour tous les montants, intérêts et pénalités en découlant, conformément aux
dispositions de l'article 177 du Code Minier.

6.1. Confidentialité
RS
1.1. Annonces

Page 19 sur 29
Contrat d'amodiation n° 1929/7902/5G/6C/2021

F

Aucune annonce publique, d'une quelconque nature ( compris tout
communiqué de presse ou toute divulgation) ne sera faite en relation avec le
présent Contrat d'Amodiation, sauf accord contraire convenu par écrit
entre les Parties, excepté si le droit en vigueur en République Démocratique
du Congo ou le droit applicable à l'un des Affiliés des Parties l'exige, y
Compris toute réglementation de tout marché boursier auquel toute Partie
ou l'un de ses Affiliés est soumis.

16.1.2. Informations confidentielles

Sous réserve des stipulations des articles 16.13 et 16.16, chaque Partie
préservera la confidentialité, et veillera à ce que ses dirigeants, employés,
agents et conseils professionnels respectifs préservent la confidentialité
de toutes informations, tous documents et tous autres Supports fournis à
l'une des Parties, notamment par une autre Partie, l'un de ses consultants ou
conseils, ou reçus par elle, y compris par toute autorité, en relation avec le
présent Contrat d'Amodiation et/ou toute discussion ou document en lien
avec sa négociation, et identifiés comme confidentiels (les « Informations
Confidentielles »).
16.1.3. Exclusions

L'article 16.12 ne s'applique pas :

() aux informations qui sont, ou deviennent, disponibles
publiquement (autrement que par violation du présent Contrat
d'Amodiation) ou développées de manière indépendante par une
Partie ;

(ii) aux informations dont la partie destinataire est en mesure de
démontrer qu'elles étaient en sa possession avant leur
divulgation, tel qu'attesté par des pièces écrites ;

(ii) aux informations communiquées par une Partie à des Affiliés,
des dirigeants, des employés, des consultants indépendants et
des conseils professionnels mandatés par une Partie, des
contractants existants ou potentiels, des investisseurs
potentiels, des banques ou des institutions financières, en lien
avec l'obtention de financements, pour l'évaluation des projets
associés au développement du Permis d'Exploitation et sur la
base des informations strictement nécessaires, sous réserve que
le destinataire concerné des Informations Confidentielles :

a. Soit soumis à une obligation de confidentialité au titre

d'obligations professionnelles ou contractuelles : ou
l}

Page 20 sur 29 27
Contrat d'amodiation Sn: M

b. soit informé de la nature confidentielle de ces
Informations Confidentielles et s'engage par écrit à
respecter des restrictions de confidentialité
substantiellement identiques à celles stipulées dans le
présent article 16.1 :

(iv) àla divulgation d'informations, dans la mesure requise par la loi,
par toute juridiction compétente, une instance de régulation ou
un marché boursier reconnu : et

(V) aux divulgations d'informations auxquelles les Parties ont

préalablement donné leur accord écrit.
16.14. Obligations de confidentialité

Aux fins de l'article 16.12, les Parties devront :

() conserver tout document, équipement et matériel qui font partie
des Informations Confidentielles dans des zones sûres et des
fichiers séparés, avec un accès restreint, afin d'empêcher que
les Informations Confidentielles ne soient divulguées à des
personnes non autorisées ;

(ii) maintenir des procédures administratives adéquates, afin de
prévenir toutes pertes d'Informations Confidentielles set

(iii) informer immédiatement l'autre Partie en cas de pertes
éventuelles de toutes Informations Confidentielles de sorte que
cette dernière puisse demander une mesure conservatoire ou
prendre des mesures appropriées.

16.15. Restitution d'Informations Confidentielles

À la demande d'une Partie, l'autre Partie devra :

1. détruire ou retourner à cette dernière tous les documents et supports
(et toutes les copies) contenant, reflétant, intégrant, ou fondés sur
des Informations Confidentielles :

2. effacer toutes les Informations Confidentielles de son système
informatique ou qui sont stockées sous forme électronique : et

3. certifier par écrit à cette dernière qu'elle s'est conformée aux

exigences du présent article 16.1 étant entendu que l'Amodiant peut
conserver les documents et Supports contenant, reflétant, intégrant
ou fondés sur les Informations Confidentielles dans la mesure requise
par la loi ou par toute autorité gouvernementale ou réglementaire,
/ainsi que les procès-verbaux de toute réunion de ses organes sociaux,

Page 21 sur 29

Contrat d'amodiation n° 1929/7902/S6/6C/2021 4 s

à
et tout document de travail incorporant des Informations
Confidentielles.

Lorsque les systèmes informatiques réalisent une Sauvegarde
électronique automatique de données empêchant la destruction des
Informations Confidentielles contenues dans ces systèmes
informatiques sans les endommager, toute Partie est autorisée, sous
réserve d'une notification préalable à l'autre Partie, à conserver
lesdites Informations Confidentielles pour une durée égale à celle
durant laquelle les données informatiques sont habituellement
Sauvegardées.

Toutes les Informations Confidentielles qui ne sont pas restituées ou
détruites restent soumises aux Stipulations du présent article 16.1.

16.1.6. Durée des obligations de confidentialité

Les obligations contenues dans le présent article 16.1 expireront au terme
d'une période de vingt-quatre (24) mois à compter de la Date d'Expiration
de l'Amodiation sous réserve que cette expiration soit sans préjudice de
toute obligation continue des Parties de préserver le caractère confidentiel
de toute information dès lors que cette obligation est imposée par la loi.
16.2. Divisibilité
Il est convenu que la non-validité, l'inopposabilité, l'illégalité, l'efficacité ou
l'impossibilité de mettre en œuvre une Stipulation du présent Contrat
d'Amodiation n'affectera aucunement la validité, l'opposabilité, la légalité,
l'efficacité et la mise en œuvre de ses autres Stipulations, qui continueront de
trouver application. Toutefois, les Parties négocieront de bonne foi en vue du
remplacement de la stipulation concernée par une stipulation valable, opposable,
légale, efficace et présentant autant que possible les mêmes effets que ceux
qu'elles attendaient de la stipulation remplacée.

16.3. Avenant
Aucune modification du présent Contrat d'Amodiation ne sera valide et ne fera
partie du présent Contrat d'Amodiation à moins d'avoir été faite par Un avenant
écrit et signé par les Parties.
16.4. Intégralité de l'accord des Parties
Le présent Contrat d'Amodiation constitue l'intégralité de l'accord entre les
Parties, et remplace toutes les déclarations et accords antérieurs relatifs à
l'objet des présentes, verbaux ou écrits.
16.5. Notifications
4 _1651. Toutes notifications, requêtes, demandes et/ou autres communications
! S À se rapportant au présent Contrat d'Amodiation se AE et

Page 22 sur 29
Contrat d'amodiation n° 1929/7502/SG/6C/2021

A

Seront réputées avoir été faites lorsqu'elles ont été envoyées aux
Parties, par lettre recommandée ou Par porteur avec accusé de réception

Pour l'AMODIANT :
LA GENERALE DES CARRIERES ET DES MINES S.A.

À l'attention du Directeur Général
419, boulevard Kamanyola
B.P. 450 - Lubumbashi
République Démocratique du Congo
Pour l'AMODIATAIRE :
BETA MINING SARL
A l'attention de Monsieur le Gérant
384, avenue Citoyenne Mobutu
Commune Lubumbashi
Ville de Lubumbashi
Province du Haut-Katanga
République Démocratique du Congo

16.5.2. Les notifications et/ou autres communications seront valables et seront
réputées avoir été effectuées (i) en cas de réception du courrier
recommandé par la poste ou par porteur, à la date de la remise si celle-ci
est opérée pendant les heures normales de service ou, sinon, le Jour
Ouvrable suivant le jour de la réception ;

16.5.3. Tout changement d'adresse sera notifié par écrit à l'autre Partie au
moins dix (10) Jours Ouvrables avant son effectivité.

16.6. Langue

16.6.1. Tout document ou communication adressé par les Parties au titre du, ou
concernant le présent Contrat d'Amodiation, devra être en français :

16.6.2. Le présent Contrat d'Amodiation a été signé en version française.

Article 17. DROIT APPLICABLE
Le présent Contrat d'Amodiation sera interprété conformément au droit de la République
Démocratique du Congo, par lequel il est régi.

Article 18.  REGLEMENT DES DIFFERENDS

18.1. Accord Amiable
18.1.1. En cas de litige ou de différend entre les Parties né du présent Contrat
d'Amodiation ou en relation avec celui-ci, les Parties concernées s'engagent,
_ avant d'instituer toute procédure arbitrale, et sauf urgence, à se rencontrer

# VB) pour tenter de parvenir à un règlement à l'amiable.

NA Page 23 sur 29

F7 Contrat d'amodiation n° 1929/7902/56/GC/2021
7)

#

18.12. A cet effet, les Parties se rencontreront dans les quinze (15) Jours
Ouvrables de l'invitation à une telle rencontre adressée par la Partie la plus
diligente. Si le litige ou le différend n'est pas l'objet d'un règlement amiable
dans les quinze (15) Jours Ouvrables de la réunion, toute Partie peut le
soumettre à l'arbitrage.

18.2. Arbitrage

18.2.1. Tous différends ou litiges découlant du présent Contrat d'Amodiation ou en
relation avec celui-ci seront tranchés selon le règlement d'arbitrage du
Centre National d'Arbitrage, de Conciliation et de Médiation, « CENACOM »
en sigle, institué auprès de la Fédération des Entreprises du Congo, (FEC) en
sigle, par (3) arbitres siégeant à Kinshasa (RDC) et désignés conformément à
ce règlement et statuant selon le droit de la République Démocratique du
Congo. La langue de l'arbitrage sera le français.

18.2.2. Les Parties devront exécuter immédiatement la décision du tribunal arbitral
et renoncer à tout droit d'appel dans la mesure où les Parties ont le droit à
cette renonciation. L'approbation de ladite décision aux fins d'exequatur peut
être demandée par chaque Partie devant n'importe quelle juridiction
compétente.

18.3. Renonciation à l'immunité
Les Parties renoncent par les présentes de manière irrévocable et
inconditionnelle à toute demande ou droit à l'immunité, y compris l'immunité
souveraine qui peut être applicable actuellement ou à l'avenir au titre des
procédures et des mesures d'exécution engagées à leur encontre ou à l'encontre
de leurs actifs, et en particulier chaque Partie accepte :
(a) chaque action intentée à son encontre ou à celle de ses actifs devant
toute juridiction en application du présent Contrat d'Amodiation, et
(b) les mesures d'exécution, y compris toutes sortes de mesures provisoires
ou conservatoires (que ce soit avant ou après une sentence où un
jugement), demandées à son encontre ou à celle de ses actifs, tels que
tous biens, revenus et créances, dus par tout débiteur.

18.4. Invalidité/Indépendance des Clauses
Dans le cas où une quelconque stipulation du présent Contrat d'Amodiation
deviendrait illégale, nulle ou inopposable, en tout ou partie, elle s'appliquera avec
toute suppression ou modification nécessaire pour être considérée comme légale,
valide et opposable et donner effet à l'intention commerciale des Parties. Si cela
n'est pas possible, la stipulation affectée sera réputée ne pas faire partie du

, présent Contrat d'Amodiation, et la légalité, la validité et le caractère opposable

Fe 7 fe dès autres stipulations n'en seront pas affectés.

ARE

/ y
Page 24 sur 29
Contrat d'amodiation n° 1929/7902/56/GC/2021

D et
Article 19.  FORMALITES D'ENREGISTREMENT DE L'AMODIATION

Les Parties désignent Monsieur Nelson KABALA NSENGA, Directeur de Division à la
Direction Juridique de l'Amodiant aux fins de procéder à l'authentification du Contrat et à
l'accomplissement des formalités d'usage auprès du CAMI conformément aux dispositions
des articles 12, alinéa 12, et 182 du Code Minier.

Article 20. ENTREE EN VIGUEUR URE

Le présent Contrat entre en vigueur à la date de sa Signature par les Parties pour une
durée de 15 ans renouvelable une fois par tacite reconduction pour la même durée.

EN FOI DE QUOI, les Parties ont Signé à Lubumbashi, le présent Contrat, le
DA.FEV.2071. en quatre exemplaires originaux, chacune des Parties reconnaissant
en avoir retenu un, le troisième étant réservé au Cadastre Minier et le dernier au Ministre

des Mines.

ES CARRIERES ET DES

Dane
Con

ichel Albert
Président

4 Aistration

Pour BETA MINING SARL

FENG YUJUN
Gérant

Page 25 sur 29
Contrat d'amodiation n° 1929/7902/56/6C/2021
ANNEXE 1 AU CONTRAT N° 1922/7812/56/6c/2020
CERTIFICAT D'EXPLOITATION

Page 26 sur 29
Contrat d'amodiation n° 1929/7902/56/6C/2021

E]
ANNEXE 2 AU CONTRAT D'AMODIATION N°1922/7812/SG/GC/2020
AVEC BETA MINING
CROQUIS ET COORDONNEES GEOGRAPHIQUES
DE 6 (SIX) CARRES DU PE 540 GECAMINES SA

B (@
11°13'00"S
A D
27°11'30"E
s . Longitude Latitude
ommets
d ==) s JE d m s
A 27 11 30 El 13 00
B 27 | rt 30 “a 12 00
Fe =
É 2700|48 00 11 12 00
D 27 13 0 1 13 30
6 CARRES

Page 27 sur 29
Contrat d'amodiation n° 1929/7902/56/6C/2021
L'Etude

ANNEXE 3 AU CONTRAT N° 1922/7812/56/GC/2020

£ONTENU DE L'ETUDE DE FAISABILITE

de Faisabilité signifie les études effectuées et financées par l'Amodiataire qui

feront l'objet d'un rapport écrit détaillé, évaluant le potentiel commercial d'un ou des
gîtes minéralisé(s), sélectionné(s) par l'Amodiataire, situé(s) dans le périmètre couvert par
le Permis Amodié et visant à établir si sa dimension et ses teneurs justifient l'exploitation

d'une mine et la production commerciale de la manière normalement requise par les

institutions internationales. L'Etude de Faisabilité contiendra, par conséquent, au moins les

informations suivantes :

ï)
ü)

ii)
iv)
d]

vi)

vii)

x)

une description du ou des gisement (s) qui sera (seront) mis en production,
‘estimation des réserves de minerais pouvant être récupérées et l'estimation de
a composition et du contenu de celles-ci,

la procédure proposée pour le développement, les Opérations et le transport,

les résultats des tests de traitement des minerais et des études de rentabilité de
leur exploitation,

a qualité des produits finis et produits intermédiaires à détailler et les
descriptions du marché de tous les produits soit intermédiaires, soit sous-
produits, soit finis,

a nature, l'importance et la description des Installations dont l'acquisition est
proposée, des Installations de concentration et de traitement métallurgique si la
taille, l'étendue et la localisation du gisement le justifient,

es frais totaux, y compris un budget des Dépenses en Capital devant être
raisonnablement engagées pour acquérir, construire et installer toutes les
structures, machines et équipements nécessaires pour les Installations proposées,
y compris un calendrier de ces Dépenses,

toutes les études nécessaires d'impact des opérations sur l'environnement et

leurs coûts,

l'époque à laquelle il est proposé que le gisement soit mis en production
commerciale,

toutes autres données et informations pouvant être raisonnablement nécessaires
pour établir l'existence de gisement de taille et de qualité suffisantes pour
justifier le développement d'une mine, en tenant compte de tous les aspects
pertinents des points de vue commercial, fiscal, économique ou autres, y compris
ce qui concerne les frais de financement et de rapatriement du capital et des
bénéfices,

les besoins en fonds de roulement pour les premiers mois d'exploitation du ou des
gisement(s) jusqu'à l'encaissement des premières recettes de commercialisation,

Page 28 sur 29 « 7

Contrat d'amodiation n° 1929/7902/56G/GC/2921 =

>

af Î
xii) des chapitres concernant la géologie et les examens géologiques, la géotechnique,
‘hydrogéologie, l'évaluation des capacités en eau potable et en eau industrielle, les
Schémas de traitement métallurgique et les descriptions des Installations,
approvisionnement et la distribution d'électricité, la localisation de
‘infrastructure du Projet, la main-d'œuvre et le personnel, l'impact sur
l'environnement social (développement d'écoles, routes, hôpitaux, centres de
loisirs et culturels, activités agricoles, etc), les voies d'importation et
d'exportation et les procédures de commercialisation,

ii) l'évolution du cash-flow, le taux d'endettement, la période de remboursement du
financement et une prévision de la durée de vie économique du Projet,

xiv) les sources de financement sur le marché international,

xv) la période de financement initial et le début de l'autofinancement.

Page 29 sur 29
Contrat d'emodiation n° 1929/7902/56/6C/2021

7

